Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 18, 2017

                                      No. 04-16-00791-CR

                                  Margaret L. KNOBLAUCH,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10598
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

       On May 2, 2017, this Court abated this appeal and ordered the trial court to conduct a
hearing to determine whether appellant should be appointed counsel. On May 16, 2017, the clerk
filed a supplemental clerk’s record with the trial court’s appointment of new counsel and
findings of fact and conclusions of law. The supplemental clerk’s record reflects Justin Fischer
was appointed as appellate counsel.

        Therefore, on May 25, 2017, this Court reinstated this appeal and ordered appellant’s
brief to be filed on or before June 23, 2017. Appellant’s brief has not been filed. We, therefore,
ORDER Justin Fischer to file appellant’s brief within fifteen (15) days of the date of this
order. See TEX. R. APP. P. 9.2(c)(4). NO EXTENSIONS OF TIME WILL BE GRANTED.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.

                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk